


110 HR 3298 IH: 21st Century Servicemembers Protection

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3298
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mr. Patrick J. Murphy of
			 Pennsylvania (for himself and Mr. Walz
			 of Minnesota) introduced the following bill; which was referred to
			 the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to allow
		  individuals called to military service to terminate or suspend certain service
		  contracts entered into before the individual receives notice of a permanent
		  change of station or deployment orders and to provide penalties for violations
		  of interest rate limitations.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Servicemembers Protection
			 Act.
		2.Termination or
			 suspension by ser­vice­mem­bers of certain service contracts entered into
			 before permanent change of station of deployment orders
			(a)TerminationTitle
			 III of the Servicemembers Civil Relief Act (50 U.S.C. App.
			 531 et seq.) is amended—
				(1)by redesignating
			 section 308 as section 309; and
				(2)by inserting after
			 section 307 the following new section 308:
					
						308.Termination or
				suspension of service contracts
							(a)Termination by
				servicememberA person in military service who is party to a
				contract described in subsection (b) may, at the person’s option, terminate or
				suspend the contract at any time after—
								(1)the date of the
				entry of the person into military service; or
								(2)the date of the
				military orders of the person described in subsection (b)(2), as the case may
				be.
								(b)Covered
				contractsThis section applies to a contract for cellular phone
				service, cable or satellite television service, internet service, automobile
				insurance, water, electricity, oil, gas, telephone, or other utility,
				if—
								(1)the contract is executed by or on behalf of
				a person (or the dependent of a person) who thereafter and during the term of
				the contract enters military service (or receives orders to enter military
				service) under a call or order specifying a period of not less than 90 days (or
				who enters military service under a call or order specifying a period of 90
				days or less and who, without a break in service, receives orders extending the
				period of military service to a period of not less than 90 days); or
								(2)the person enters into the contract while
				in military service and thereafter receives military orders—
									(A)for a change of
				permanent station—
										(i)from a location in
				the continental United States to a location outside the continental United
				States; or
										(ii)from a location in
				a State outside the continental United States to any location outside that
				State; or
										(B)to deploy with a
				military unit, or as an individual in support of a military operation, for a
				period of not less than 180 days.
									(c)Manner of
				termination
								(1)In
				generalTermination of a contract under subsection (a) is made by
				delivery by the person in military service of written notice of such
				termination, and a copy of the servicemember’s military orders, to the other
				party to the contract (or to that party’s grantee or agent).
								(2)Nature of
				noticeDelivery of notice under paragraph (1) may be
				accomplished—
									(A)by hand
				delivery;
									(B)by private business
				carrier;
									(C)by facsimile;
				or
									(D)by placing the
				written notice in an envelope with sufficient postage and with return receipt
				requested, and addressed as designated by the party to be notified (or that
				party’s grantee or agent), and depositing the written notice in the United
				States mails.
									(d)Date of contract
				terminationTermination or
				suspension of a service contract under subsection (a) is effective as of the
				date on which the notice under subsection (c) is delivered.
							(e)Arrearages and
				other obligations and liabilitiesContract amounts unpaid for the period
				preceding the effective date of the contract termination shall be paid on a
				prorated basis. The other party to the contract may not impose an early
				termination or suspension charge, but any tax or any other obligation or
				liability of the person in military service that, in accordance with the terms
				of the contract, is due and unpaid at the time of termination of the contract
				shall be paid by the person in military service.
							(f)Fees paid in
				advanceA fee or amount paid
				in advance for a period after the effective date of the termination of the
				contract shall be refunded to the person in military service by the other party
				(or that party’s grantee or agent) within 30 days of the effective date of the
				termination of the contract.
							(g)Relief to other
				partyUpon application by the other party to the contract to a
				court before the termination date provided in the written notice, relief
				granted by this section to a person in military service may be modified as
				justice and equity require.
							(h)Penalties
								(1)MisdemeanorAny person who knowingly seizes, holds, or
				detains the personal effects, funds, or other property of a person in military
				service (or of a dependent of a person in military service) who lawfully
				terminates a contract covered by this section shall be fined as provided in
				title 18, United States Code, imprisoned for not more than one year, or
				both.
								(2)PreservationThe
				remedy and rights provided under this section are in addition to and do not
				preclude any remedy for wrongful conversion otherwise available under law to
				the person claiming relief under this section, including any award for
				consequential or punitive damages.
								(i)Equitable
				relief
								(1)In
				generalIn addition to any other remedy available under law, if a
				person in military service has reason to believe that another party to a
				contract has violated or is violating this section, the person in military
				service may—
									(A)bring an action to
				enjoin the violation in any appropriate United States district court or in any
				other court of competent jurisdiction; or
									(B)bring an action in
				any appropriate United States district court or in any other court of competent
				jurisdiction to recover—
										(i)damages for which
				the other party is liable to the person in military service under this section;
				and
										(ii)additional
				damages of not more than $10,000 for each willful or negligent violation of
				this section.
										(2)Attorney
				feesIf a person in military service is awarded damages under an
				action described under paragraph (1), the person shall be awarded, in addition,
				the costs of the action and reasonable attorney fees, as determined by the
				court.
								(j)Military
				orderFor the purposes of
				this section, the term military orders, with respect to a
				servicemember, means official military orders, or any notification,
				certification, or verification from the servicemember’s commanding officer,
				with respect to the servicemember’s current or future military duty
				status.
							.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by striking the item relating
			 to section 308 and inserting after the item relating to section 307 the
			 following new items:
				
					
						Sec. 308. Termination or suspension of
				service contracts.
						Sec. 309. Extension of protections to
				dependents.
					
					.
			3.Penalties for
			 violation of interest rate limitation under Servicemembers Civil Relief
			 ActSection 207 of such Act
			 (50 U.S.C. App. 527) is amended by adding at the end the following new
			 subsection:
			
				(e)PenaltyAny person who knowingly violates
				subsection (a) shall be fined in accordance with in title 18, United States
				Code, imprisoned for not more than one year, or both.
				(f)State
				action
					(1)AuthorityIn
				addition to such other remedies as are provided under State law, if the chief
				law enforcement officer of a State, or an official or agency designated by a
				State, has reason to believe that any person or organization has violated or is
				violating this section, the chief law enforcement officer may—
						(A)may bring an action
				to enjoin such violation in any appropriate United States district court or in
				any other court of competent jurisdiction; and
						(B)may bring an
				action on behalf of the residents of the State to recover—
							(i)damages for which
				the creditor is liable to such residents under this section as a result of the
				violation; and
							(ii)damages of not
				more than $10,000 for each willful or negligent violation.
							(2)Notice to
				Attorney General; rights of Federal GovernmentThe chief law
				enforcement officer of a State shall serve upon the Attorney General or the
				appropriate official of the Federal Government prior written notice of any
				action under paragraph (1) and provide a copy of any complaint in such action,
				except in any case in which such prior notice is not feasible, in which case
				the chief law enforcement officer shall serve such notice immediately upon
				instituting such action. The Attorney General or appropriate official of the
				Federal Government shall have the right to—
						(A)intervene in the
				action;
						(B)upon so
				intervening, be heard on all matters arising therein;
						(C)remove the action
				to the appropriate United States district court; and
						(D)file petitions for
				appeal.
						(3)Investigatory
				powersFor purposes of bringing any action under this subsection,
				nothing in this subsection prevents a chief law enforcement officer of a State,
				or an official or agency designated by a State, from exercising the powers
				conferred on the chief law enforcement officer or such official by the laws of
				such State to conduct investigations or to administer oaths or affirmations or
				to compel the attendance of witnesses or the production of documentary and
				other evidence.
					(g)Rights of
				servicemembers
					(1)Equitable
				relief
						(A)In
				generalIn addition to any other remedies as are provided under
				Federal or State law, if a servicemember has reason to believe that a creditor
				has violated or is violating this section, the servicemember may—
							(i)bring an action to
				enjoin such violation in any appropriate United States district court or in any
				other court of competent jurisdiction; and
							(ii)bring an action
				to recover—
								(I)damages equal to
				the amount of the interest charged in violation of this section (plus interest)
				for which the creditor is liable to the servicemember under this section as a
				result of the violation; and
								(II)damages of not
				more than $10,000 for each willful or negligent violation.
								(B)Determination of
				number of violationsIn
				determining the number of violations by a creditor for which a penalty shall be
				imposed under subsection (f)(1)(B)(ii) or (g)(1)(B)(ii), the court shall count
				as a single violation each obligation or liability of a servicemember with
				respect to which—
							(i)the servicemember
				properly provided to the creditor written notice and a copy of the military
				orders calling the servicemember to military service and any orders further
				extending military service under subsection (b); and
							(ii)the creditor
				failed to treat in accordance with subsection (a).
							(2)Attorney
				feesIf a servicemember is awarded damages under an action
				described under paragraph (1), the servicemember shall be awarded, in addition,
				the costs of the action and reasonable attorney fees, as determined by the
				court.
					(h)Preservation of
				other remediesThe rights and
				remedies provided under subsections (f) and (g) are in addition to and do not
				preclude any other remedy available under law to a person claiming relief under
				this section, including any award for consequential or punitive
				damages.
				.
		
